In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00122-CV

UATP MANAGEMENT, LLC, Appellant           §   On Appeal from the 17th District
                                              Court

                                          §   of Tarrant County (017-300796-18)
V.
                                          §   October 15, 2020

LEAP OF FAITH ADVENTURES, LLC,            §   Memorandum Opinion by Chief Justice
Appellee                                      Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. We reverse in part the trial court’s

order denying UATP’s TCPA motion, and we render judgment dismissing Leap of

Faith’s tortious interference claims for inducing Leap of Faith employees to leave

their employment at Leap of Faith and go to work for UATP and for contacting

suppliers and inducing them not to do business with Leap of Faith. We remand the

case as to these two claims for the trial court to consider court costs and attorney’s

fees under Civil Practice and Remedies Code Section 27.009. Tex. Civ. Prac. & Rem.
Code Ann. § 27.009. As to all remaining claims not dismissed by the trial court, we

affirm the trial court’s denial of UATP’s motion to dismiss.

      It is further ordered that all parties shall bear their own cost of this proceeding,

for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth